COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  LEONEL HERNANDEZ,                              §              No. 08-19-00152-CR

                       Appellant,                §                Appeal from the

  v.                                             §               168th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20160D03827)

                                            §
                                          ORDER

       The Court GRANTS Rachel Simons’ request for an extension of time within which to file

the Reporter’s Record until November 3, 2019. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT

WITHOUT GOOD CAUSE.

       It is further ORDERED that Rachel Simons, Official Court Reporter for the 168th District

Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court

on or before November 3, 2019.

       IT IS SO ORDERED this 24th day of October, 2019.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.